Fourth Court of Appeals
                              San Antonio, Texas
                                   JUDGMENT
                      Nos. 04-19-00726-CR & 04-19-00727-CR

                                 James CARDONA,
                                     Appellant

                                          v.

                                The STATE of Texas,
                                      Appellee

             From the 379th Judicial District Court, Bexar County, Texas
                   Trial Court Nos. 2017CR6794 & 2017CR6795
                      Honorable Ron Rangel, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

   In accordance with this court’s opinion of this date, this appeal is DISMISSED.

   SIGNED December 11, 2019.


                                           _________________________________
                                           Sandee Bryan Marion, Chief Justice